Citation Nr: 1216219	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a hernia disability.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for a dental disability for purposes of obtaining Department of Veterans Affairs outpatient dental treatment.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1963 to February 1965.  He reports subsequent service in the Army Reserve, including a period of active duty for training in 1967, although such service has not yet been verified.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2010, the appellant testified at a Board hearing at the RO.  In a June 2010 decision, the Board denied service connection for vision loss.  The Board remanded the remaining issues on appeal-entitlement to service connection for a hernia disability and a headache disability, and the issue of entitlement to service connection for a dental disability for purposes of obtaining VA outpatient dental treatment-to the RO for additional evidentiary development.  

As set forth below, another remand of this matter is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Service connection for a hernia disability

The appellant contends that he developed a hernia disability as a result of a lifting injury he sustained in 1967 during a period of active duty for training with the Army Reserve.  See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002) (providing for service connection for disability resulting from personal injury suffered during active duty for training or inactive duty training, such as in the Army Reserve).  He reports that approximately one week after the lifting injury, he underwent surgery to repair the hernia at St. Francis Hospital in Waterloo, Iowa, since renamed Covenant Medical Center.  He reports continued tenderness in the surgical area since that time.  

Pursuant to the Board's June 2010 remand instructions, the appellant provided the RO with a VA Form 21-4142 authorizing the release of records from Covenant Medical Center for hernia surgery performed there in 1967.  In October 2010, the RO requested records from the Covenant Medical Center, but provided the facility with incorrect identifying information for the appellant.  Later that month, an official from Covenant Medical Center contacted the RO for clarification.  The RO sent a corrected letter to Covenant Medical Center in December 2010 requesting records pertaining to the appellant but there is no indication that the facility responded and the RO has made no follow-up requests.  

VA's duty to assist includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, such as a private hospital.  Such reasonable efforts will generally consist of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2011).  Given this standard, the RO must make additional efforts to obtain records from Covenant Medical Center.  

Also in its June 2010 remand, the Board directed the RO to obtain service treatment and personnel records corresponding to the appellant's reported service in the Army Reserve.  There is no indication that the RO undertook any such efforts.  VA's duty to assist requires making as many requests as are necessary to obtain relevant records from a Federal department or agency, including the service department, until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  Thus, additional efforts on the part of the RO are necessary.  See also VA Adjudication and Procedure Manual, M21-1MR, Part III, subpart ii, Chapter 6 (updated September 30, 2010) (determining veteran status and developing for service records).  

Service connection for a dental disability

As delineated in detail in the Board's June 2010 remand, the record appears to contain substantial procedural abnormalities with respect to the appellant's dental claim, including whether such claim has been adjudicated in whole or in part by the Jackson VA Medical Center (VAMC).  As a result, the Board directed the RO to coordinate with the Jackson VAMC regarding the current posture of the appellant's dental claim.  There is no indication that the RO complied with this remand instruction.  

Moreover, the Board directed the RO to provide the appellant with notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which includes an explanation as to the information or evidence needed to establish a claim for VA outpatient dental treatment.  Again, there is no indication that the RO complied with this remand instruction.  

Finally, the Board noted in is June 2010 remand that the appellant reported that after his separation from active service, he received treatment for chronic dental infections at the Waterloo VAMC.  He subsequently provided the RO with a VA Form 21-4142 indicating that he had received dental treatment at the Iowa City VAMC from 1969 to 1973.  The Board directed the RO to obtain these records for purposes of considering the appellant's entitlement to VA outpatient dental treatment.  

In October 2010, the RO requested complete medical and dental records from the Iowa City VAMC.  In December 2010, the Iowa City VAMC responded that they were unable to locate any records pertaining to the appellant.  They indicated, however, that the RO should "follow up at any other facility or VA location that [the appellant] may have visited after being seen by our facility.  Records of veterans are forwarded on to followup facilities for treatment and are not kept at location of original care."  

The record, however, shows that the RO did not make additional efforts to obtain records from subsequent VA medical facilities where the appellant had received treatment.  VA's duty to assist claimants in obtaining the evidence necessary to substantiate a claim includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2011).  Thus, additional efforts on the part of the RO are necessary.  

Service connection for a headache disability

The appellant contends that he has experienced headaches on a continuous basis since a January 1964 incident which occurred during his period of active duty in which a stove blew up in his face.  

As noted by the Board in its June 2010 remand, the appellant reported that after his separation from active service, he sought treatment for headaches at the VA VAMC in Waterloo, Iowa.  The Board directed the RO to request such records, but there is no indication that they did so.  Additional efforts are therefore necessary.  38 C.F.R. § 3.159(c)(2) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  After consulting and coordinating with the Jackson VAMC regarding the current posture of the appellant's dental claim, the RO should provide the appellant with notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which includes an explanation as to the information or evidence needed to establish a claim for VA outpatient dental treatment.

2.  The RO should contact the appropriate repository of records and request complete service treatment and personnel records corresponding to the appellant's service in the Army Reserve, including his reported period of active duty for training in 1967.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO should contact the VA medical facility in Waterloo, Iowa, and request records pertaining to the appellant for the period from February 1965 to the present.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

4.  After obtaining any additional information needed from the appellant, the RO should undertake the necessary efforts to locate records of treatment pertaining to the appellant at the VAMC in Iowa City, Iowa, for the period from January 1969 to December 1973, to include determining if such records were forwarded to another VA facility where the appellant received follow-up care.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

5.  The RO should undertake reasonable efforts to obtain medical records corresponding to the appellant's 1967 hernia surgery performed at Covenant Medical Center in Waterloo, Iowa (formerly named St. Francis Hospital).  

6.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in readjudicating the appellant's claims.  If the claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


